                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


ROSA PARKS,

                  Plaintiff,
                                           Case No. 99-CV-76405
vs.                                        (Case No. 04-73653)
                                           HON. GEORGE CARAM STEEH
LAFACE RECORDS, et al.,

              Defendants.
_____________________________/

      ORDER CLARIFYING RECORD UPON REMAND [ECF No. 306]

      A panel of the Sixth Circuit Court of Appeals considered an appeal by

Gregory J. Reed alleging that he did not receive payment of his litigation

costs as mandated by the 2005 settlement agreement and by an August

2007 order from this court. Reed sought to renew the August 2007 order,

which this court denied as futile. This matter is before this court on

remand to “further develop the factual record on the matter of Reed’s

payment.” ECF No. 306; Order p. 5. To that end, the parties conducted

limited discovery and convened for a conference before the court on July

22, 2019.

      The 2005 settlement agreement provided that Rosa Parks’ guardian

ad litem, Dennis Archer, and Archer’s legal counsel, the Gary Firm, would

                                     -1-
be responsible for determining the proper allocation of funds to Parks’

various attorneys, including Reed. This court approved the recommended

allocation and distribution, incorporating same in its order dated August 10,

2005. ECF No. 276. Gregory Reed was awarded $91,299.33 in fees and

$125,000.00 in costs. On August 25, 2005, a check was issued by the

Gary Firm, at the direction of Dennis Archer, to Gregory Reed in the

amount of $216,299.33. (See cancelled check attached to this order).

This amount represents the full award of fees and costs awarded to Reed

as of that date ($91,299.33 + $125,000.00 = $216,299.33). Reed cashed

the check on August 30, 2005. At this point he had been paid the full

amount ordered by the court. In direct response to the Sixth Circuit’s

remand instructions, the evidence shows that Reed received his

$125,000.00 in costs, as well as the $91,299.33 that had been awarded as

attorney’s fees, on August 30, 2005.

        On September 12, 2005, Reed and three other attorneys who

represented Parks appealed the court-approved distribution of attorney’s

fees. While the appeal was pending, Mrs. Parks died on October 25,

2005.

        After Parks’ death, and after cashing the check representing payment

of his attorney’s fees and costs, Reed presented a claim to the personal

                                     -2-
representatives of Rosa Parks’ estate seeking, in relevant part, to collect

$236,818 in attorney’s fees and costs generated by the federal lawsuit.

See Reed & Assoc., P.C. v. Steele, No. 335939, 2018 WL 1404122, at *1

(Mich. Ct. App. Mar. 20, 2018) (unpublished) (reciting factual history). The

estate disallowed the claim on June 19, 2006. The reason for the

disallowance is not clear. On August 23, 2006, Reed filed a claim in

probate court against the disallowance, seeking unpaid attorney fees and

costs. Id. The probate court, on its own motion, granted summary

disposition in favor of the personal representatives of the decedent’s estate

and dismissed the action. Id. The basis of the court’s ruling was that the

matter was untimely pursuant to Mich. Comp. Laws § 700.3806(1). Reed v.

Shakoor, No. 2006–708950–CZ (Wayne Cty. Prob. Ct., Feb. 7, 2007)

(unpublished).1

      On July 11, 2007, the Sixth Circuit affirmed this court’s allocation to

Reed of $125,000.00 in litigation costs. The Sixth Circuit slightly modified

the attorney’s fees apportionment, determining that Reed was entitled to

$98,195.33 in fees. Parks v. Archer, 493 F.3d 761 (6th Cir. 2007). This



1
  During this same time period, the probate court ordered that the co-personal
representatives of the Estate of Rosa Parks take control of any monies belonging to the
decedent in the possession of the Gary Firm. (See attached Probate Court Order
dated August 22, 2006).

                                         -3-
court issued an order on August 30, 2007 adopting the Sixth Circuit’s

modifications to the distribution of attorney’s fees previously ordered. ECF

No. 286. As a result, Reed was awarded an additional $6,896.00 in fees,

over and above that which was already paid and received.

      Following entry of the August 30, 2007 order, Reed filed another

claim in Michigan probate court attempting to collect $223,195.33,

representing $98,195.33 in attorney’s fees and $125,000.00 in costs. The

probate court dismissed the claim on res judicata grounds and the

Michigan Court of Appeals affirmed. See Reed & Assoc., P.C. v. Steele,

No. 335939, 2018 WL 1404122, at *1 (Mich. Ct. App. Mar. 20, 2018)

(unpublished).

      As described, over the last 14 years, Reed has made numerous

attempts to collect his fees and costs arising from the litigation between

Rosa Parks and LaFace Records. In fact, all the costs and all but

$6,896.00 in fees were paid to Reed, without the requirement of any

collection effort whatsoever, on August 25, 2005. No evidence has been

uncovered by the parties appearing before this court showing that Reed

was paid the additional $6,896.00 in fees that was ordered by the Sixth

Circuit on July 11, 2007 and incorporated in this court’s August 30, 2007

order. This is not surprising, however, since Mr. Archer and the Gary Firm

                                     -4-
ceased to have any role following the death of Mrs. Parks. From that

moment, the co-representatives of Parks’ estate took over all duties related

to the assets of the estate.

      Following Mrs. Parks’ death, all efforts to collect any remaining

attorney’s fees owing pursuant to a judgment of this court had to be taken

in the probate court. The court finds that Reed has exhausted all available

efforts. Therefore, the court stands by its finding that Reed’s motion to

renew judgment would be futile.

      It is so ordered.

Dated: August 28, 2019

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                     August 28, 2019, by electronic and/or ordinary mail.

                                    s/Marcia Beauchemin
                                        Deputy Clerk




                                           -5-
